Citation Nr: 0410652	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  95-16 811A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUES

1.  Entitlement to service connection for lumbosacral disc 
syndrome.

2.  Entitlement to an increased rating for osteoarthritis of the 
thoracolumbar spine, currently evaluated as 40 percent disabling.



REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law



WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to August 1979 
and from November 1984 to March 1986.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Boston, Massachusetts.  The veteran's 
case was remanded by the Board for additional development in May 
2003.  It is again before the Board for appellate review.  
(Consideration of the claim for an increased rating is deferred 
pending completion of the development sought in the remand that 
follows the decision below.)


FINDING OF FACT

The veteran does not have a lumbosacral disc syndrome that is 
related to service or due to, or aggravated by his service-
connected osteoarthritis of the thoracolumbar spine.


CONCLUSION OF LAW

The veteran does not have a lumbosacral disc syndrome that is the 
result of disease or injury incurred in or aggravated during 
active military service or due to, or aggravated by, a service-
connected disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.310 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran served on active duty from August 1976 to August 1979 
and from November 1984 to March 1986.  A review of the veteran's 
service medical records (SMRs) for his first period of service is 
negative for any reports of any type of back pain or problems.

The SMRs for the veteran's second period of service show that he 
was bothered with constant back pains.  Multiple evaluations 
concluded that he had degenerative joint disease (DJD) of the 
thoracolumbar spine.  There was no evidence of any type of 
degenerative disc disease (DDD).  The veteran underwent medical 
board proceedings and was recommended for a disability discharge 
for early degenerative osteoarthritis of the thoracolumbar spine.  
The accompanying medical report noted that there was no evidence 
of peripheral sciatic radiation of any discomfort, no evidence of 
peripheral motor or sensory loss and no atrophy.  The veteran was 
discharged by reason of physical disability in March 1986.

The veteran submitted his original claim for disability 
compensation in April 1986.  A VA examination, dated in June 1986, 
revealed no evidence of DDD.  X-rays at that time also failed to 
show any evidence of a disc syndrome.

The veteran was granted service connection for early 
osteoarthritis of the thoracolumbar spine in September 1986.  He 
was assigned a 10 percent rating for the disability.

An August 1988 VA examination provided results that were 
essentially similar to those from the June 1986 examination.  X-
rays from August 1988 examination did not reflect any evidence of 
DDD.

Associated with the claims file are VA treatment records for the 
period from March 1986 to February 1992.  The veteran was seen for 
complaints of back pain in 1987 that was assessed as a muscle 
strain.  The remainder of the records pertained to treatment for 
unrelated complaints.

The veteran was afforded a VA orthopedic examination in April 
1993.  He complained of constant pain that radiated from the back 
up to the lower ribs.  There were no complaints of radiculopathy 
or pain in the legs.  X-rays of the lumbosacral spine noted minor 
spurs at the L3-L4 level.  This was reported as the only change 
since the x-rays from 1988.  The examination diagnosis was chronic 
low back syndrome and questionable DJD of the thoracolumbar spine.

The disability evaluation for the veteran's service-connected 
osteoarthritis of the thoracolumbar spine was increased to 40 
percent by way of a rating decision dated in May 1993.  This was 
based on the veteran's complaints of pain and limitation of motion 
demonstrated on a VA examination.

The veteran submitted his current claim for an increase of his 
service-connected back disability evaluation in September 1994.  

Associated with the claims file are VA records for the period from 
September 1993 to January 1995.  A clinical entry dated in 
September 1994 noted that the veteran had undergone open reduction 
with internal fixation involving the right second, third, and 
fourth metatarsals in 1988.  He was evaluated for complaints of 
right foot pain.  The assessment was post-traumatic DJD.  The 
veteran was also evaluated for bilateral carpal tunnel syndrome 
with surgical releases performed in October 1994.  The veteran was 
also seen on several occasions for complaints of back pain.

The veteran's claim for an increase in his service-connected 
disability evaluation was denied in March 1995.  The decision 
noted that there was no evidence of intervertebral disc symptoms 
to warrant an increased rating.

The veteran testified at a hearing at the RO in September 1995.  
The veteran testified that his back pain would travel up his back 
and not down into his legs.  He would occasionally receive 
treatment for his back pain.  He said he had been through physical 
therapy and heat treatment.  He would try to go as long as 
possible before he would go for medical care.  The veteran said 
that his back pain did not bother his legs at all.

The veteran was afforded a VA orthopedic examination in October 
1995.  The veteran gave complaints of back pain originating in the 
lower back and radiating upward.  No evidence of radiculopathy was 
found on physical examination.  The examiner remarked that x-rays 
of the thoracic spine showed minor osteophytes throughout the 
thoracic spine but that disc spaces were normal.  The examiner 
further noted that there was some wedging of the vertebral bodies 
and endplate irregularity suggestive of Scheuermann' s disease.  
The veteran was not diagnosed with any type of disc syndrome.

The veteran was also afforded a VA neurological examination in 
October 1995.  The examiner reported that he did not detect any 
signs of nerve root radiculopathy on examination.  He said that 
the veteran would have electromyography (EMG)/nerve conduction 
velocity tests on the right lower extremity.

The veteran underwent EMG testing of the right lower extremity in 
October 1995.  The examiner said that the results showed evidence 
of likely lumbosacral radiculopathy present in the L5 
distribution.  The examiner reported the findings as mild.

Records from W. L. Pine, D.C., were received in May 1996.  The 
records pertained to chiropractic treatment provided to the 
veteran in April 1996.  No additional medical findings were made.  
Heat treatment was provided to the veteran.

Associated with the claims file are additional VA records for the 
period from January 1995 to July 1997.  The veteran was evaluated 
for complaints of back pain in December 1995.  The assessment was 
chronic back pain secondary to back injury with no radiculopathy.  
A computed tomography (CT) scan from June 1996 was interpreted to 
show a minor annular bulge of the disc at L5-S1 level.  No 
herniations were noted.  A follow-up neurology clinic report, also 
dated in June 1996, noted that the veteran complained of increased 
back pain since April 1996.  The veteran complained of sharp 
shooting pains into his legs with the right being greater than the 
left.  The neurologist noted the results of the CT scan and said 
that it was not suggestive of any major structural disease and no 
further imaging studies would be done.  The neurologist further 
reported that there were not many objective motor signs on 
physical examination.  A neurology clinic note from October 1996 
reported additional complaints from the veteran of pain down his 
right leg to his foot and down his left leg to the knee.  The 
neurologist noted that there was no evidence of any neurological 
deficit on examination except for mild decrease to pinprick on the 
right lateral foot.

The veteran testified at a hearing in September 1998.  At the 
hearing the veteran's representative argued that the evidence of 
record warranted a 60 percent rating for the veteran service-
connected back disability if rated as intervertebral disc 
syndrome.  The veteran presented testimony regarding his symptoms.  
The veteran said that he had received all of his then-current 
treatment from VA and had not seen any private physicians.

The veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In September 1999, 
the veteran's attorney and the VA's General Counsel filed a joint 
motion to vacate the Board's February 1999 decision, and remand 
the case for further action consistent with the joint motion.  One 
element of the joint motion was for the Board to address whether 
the results of the October 1995 EMG represented a neurological 
impairment that was part of the veteran's service-connected 
disability or a separate impairment.  In September 1999, the Court 
granted the motion and remanded the case to the Board for 
readjudication.  

The Board wrote to the veteran's attorney in January 2000 and 
informed him that he had 90 days to submit additional evidence or 
argument in support of the veteran's claim.  The veteran's 
attorney submitted additional argument in March 2000.

The veteran's case was remanded to the RO for additional 
development in April 2000.  The issue of service connection for 
lumbosacral disc syndrome was set out as a separate, but 
inextricably intertwined, issue from the veteran's pending claim 
for an increased rating for his osteoarthritis of the 
thoracolumbar spine.

Associated with the claims file are VA treatment records for the 
period from November 1993 to August 1998.  Many of the records 
were duplicates of previously received evidence.  A March 1997 
physical therapy note said that the veteran was service-connected 
for a herniated disc in the lumbar area, although this was not the 
case.  An entry dated in July 1997 reported a history of back pain 
and disc disease without further discussion.  Another entry dated 
in January 1998 said that the CT scan from 1996 was suggestive of 
minor disc disease at the L5-S1 level.  The veteran was noted to 
complain of low back pain with pain shooting down the back of his 
legs to his ankles in June 1998.

The RO wrote to the veteran in February 2001.  The veteran was 
informed that he would be scheduled for VA examinations in 
compliance with the Board remand.  He was asked to furnish any 
additional evidence that he had to support his claim as soon as 
possible.  He was further requested to provide information on all 
of his non-VA caregivers and to identify any VA sources of 
treatment so that records could be requested.  

The veteran submitted a statement in February 2001 in response to 
the RO's letter.  He reported VA treatment in Boston and West 
Roxbury, Massachusetts.  He did not report any private treatment.

The veteran was afforded a VA orthopedic examination in March 
2001.  The examiner noted that the veteran complained of constant 
pain in the low back in both buttocks with radiation into both 
legs occasionally, but more severe on the left than on the right.  
The examiner stated that he did not find any evidence of a disc 
syndrome.

The veteran was also afforded a VA neurological examination in 
March 2001.  The examiner noted the past history of EMG study in 
October 1995 that showed an L5 radiculopathy.  The examiner also 
noted the results of the 1996 CT scan, which demonstrated a minor 
annular bulge of the disc at L5-S1 with no herniations seen.  The 
examiner further noted an additional CT scan from August 2000, 
which she said demonstrated minor annular bulges at L4-L5 and L5-
S1.  Her impression was that the veteran had back pain and 
radiculopathy as documented by EMG of the right leg only in 1995.  
She opined that it was at least as likely as not that the 
veteran's lower back pain, and dorsal spine pain as well as his 
radiculopathy, was related to his service-connected lumbar spine 
limited motion.

Associated with the claims file are additional VA treatment 
records for the period from August 2000 to November 2001.  A 
neurology clinic note, dated in August 2000, noted the veteran's 
complaints of increasing pain since 1996 with radiation into both 
lower extremities.  The veteran was noted to deny any weakness in 
the legs or feet. The examiner reported that the veteran had 
chronic low back pain most probably mechanical in etiology.  He 
added that, given the absence of any objective neuro deficits, 
disc disease seemed unlikely.  The veteran was referred for a CT 
scan of the lumbosacral spine in light of subjective complaints of 
left foot numbness.  The results of an August 2000 CT scan of the 
lumbosacral spine were interpreted to show no focal disc 
herniations.  Minor annular bulges were seen at the L4-L5 and L5-
S1 levels.  The assessment was chronic low back pain, likely 
mechanical, myofascial, questionable DJD.  The report further 
stated that the CT scan findings did not correlate well with the 
severity of pain.  The veteran was seen on several additional 
occasions for treatment of his back pain.

An entry from a nurse practitioner, dated in April 2001, noted 
that the veteran complained of numbness on the sole of his left 
foot.  Her assessment was most likely lumbosacral disc disease 
with radiculopathy.  A physician noted the veteran's continued 
complaints of chronic back pain with radiation to the legs in May 
2001.  The physician noted that the veteran had had extensive 
workup for the pain with no obvious source or cause identified.  
The veteran underwent EMG testing of the left lower extremity in 
June 2001.  The results were interpreted to show that there was no 
evidence of an acute lumbosacral radiculopathy of the left lower 
extremity.  A neurology clinic note, from June 2001, reported the 
results of the magnetic resonance imaging (MRI) of the lumbosacral 
and thoracic spine.  The report said that the vertebral bodies 
demonstrated normal height, and signal intensity in alignment.  
There was minor anterior wedging involving the lower thoracic 
spine at the T11 and T12 level most likely resulting from prior 
trauma.  There was no significant loss of height.  No significant 
abnormalities were seen at the L1-L2 or L2-L3 levels.  There was a 
minor annular bulge seen at the L3-L4 level.  Further, an annular 
bulge and mild facet degeneration was seen at the L4-L5 level.  
There was no evidence for spinal canal stenosis and the exit nerve 
root foramina were described as patent.

The RO wrote to the veteran in September 2003.  He was provided 
notice of what information and/or evidence was needed to 
substantiate his claim for service connection.  In addition he was 
asked to identify sources of medical treatment so that requests 
for records could be made.  The veteran was further informed of 
what had been done to develop his claim up to that point, what VA 
would do in regard to future development, and what the veteran 
should do to support his claim.

VA records for the period from November 2001 to March 2003 were 
associated with the claims file.  A November 2001 entry noted that 
the veteran had a history of low back pain radiating into both 
lower extremities but that the veteran denied lower extremity 
weakness, numbness or tingling.  It was noted that workup revealed 
minor disc disease of the cervical and lumbosacral spine.  A March 
2002 entry reported on the results of an MRI of the cervical 
spine.  The results were interpreted to show borderline stenosis 
of the spinal canal at C5-C6, uncinate hypertrophy and bulging 
disc.  Further, there was shallow posterior central protrusion of 
the disc at C6-C7 abutting the ventral aspect of the word without 
major compression.  Finally there was narrowing of the exit neural 
foramina at both C5-C6 and C6-C7 levels, which was described as 
mild.  The veteran was evaluated in March 2003 for complaints of 
pain on the soles of his feet.  It was noted that the veteran 
worked in security at the airport and wore uniform shoes that were 
uncomfortable.

The veteran responded to the RO's letter in October 2003.  
Specifically he noted that he had received treatment for his back 
during service for the years 1985 to 1986.  He identified a naval 
air station and naval hospital as the sources for his treatment.  
The Board notes that records from both facilities are already of 
record and had been considered previously.  There is no indication 
of any missing records from those two locations.

The veteran was afforded a VA orthopedic examination in September 
2003.  The examiner noted the veteran's related history of a back 
injury in service and treatment from VA since that time.  He noted 
the results of the several MRIs and CT scans of record.  In regard 
to the cervical spine he noted that the latest MRI studies showed 
borderline stenosis of the cervical spinal canal at the C5-C6 
level with a bulging disc and a shallow protrusion of a disc at 
the C6-C7 level.  He also noted that there was a normal 
examination of the lumbosacral spine with no evidence of disc 
herniation and no evidence of radiculopathy.

The veteran was afforded a VA neurology examination in October 
2003.  The examiner provided a detailed review of the veteran's 
SMRs and the origins of his back pain in service.  She also noted 
the veteran's ongoing VA treatment from the mid-1980s.  The 
examiner provided a diagnosis of chronic low back pain with no 
evidence of neuropathy or radiculopathy.  She noted that there 
were no disc problems noted in the lumbar or thoracic spine.  She 
stated that the veteran did not have a disc syndrome in her 
opinion and therefore one could not be related to a service-
connected disability.

II.  Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2003).  Further, a disability is service 
connected if it is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2003).  When 
aggravation of a nonservice-connected condition is proximately due 
to or the result of a service-connected condition, such veteran 
shall be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).

The chronicity provisions of 38 C.F.R. § 3.303(b) are applicable 
where evidence, regardless of its date, shows that a veteran had a 
chronic condition in service, or during an applicable presumptive 
period, and still has such condition.  Such evidence must be 
medical unless it relates to a condition as to which under case 
law of the Court lay observation is competent.  

If chronicity is not shown, service connection may still be 
established on the basis of 38 C.F.R. §3.303(b) if the condition 
is noted during service or during an applicable presumptive 
period, and if competent evidence, either medical or lay, 
depending on the circumstances, relates the present condition to 
pertinent symptomatology experienced since service.  Savage v. 
Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence of a 
nexus between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); accord Caluza 
v. Brown, 7 Vet. App. 498 (1995).

The veteran's SMRs are negative for any type of lumbosacral disc 
problem.  The veteran's complaints of low back pain were 
attributed to osteoarthritis of the thoracolumbar spine.  He 
underwent medical board processing for the purpose of identifying 
all medical conditions affecting his ability to perform his 
duties.  Only the osteoarthritis was identified upon full medical 
evaluation in service.

The VA treatment records show that the veteran had no complaints 
of pain radiating from his back to his legs prior to 1996.  The 
veteran testified at the RO in September 1995 that his back pain 
did not bother his legs at all.  The veteran was referred for an 
EMG as a result of a recommendation from a VA examiner in October 
1995.  The EMG results were reported as evidence of "likely" 
lumbosacral radiculopathy in the L5 distribution.  Nevertheless, a 
December 1995 entry reported that the veteran did not have 
radiculopathy.  An April 1996 entry noted that the veteran had 
back pain with no radiation, although he had experienced pain in 
his right leg the night before.

The June 1996 CT scan reported a minor annular bulge of the disc 
at L5-S1 but no herniations.  A June 1996 neurology clinical note 
provided a detailed review of the veteran's symptoms and the CT 
scan.  The veteran was noted to complain of radiating pain.  The 
neurologist said that there were not many objective motor signs 
and that examination was within normal limits.  The March 1997 
physical therapy note simply recorded the veteran's disability 
incorrectly.  He was never diagnosed with a herniated disc prior 
to, or after, that date.  His only service-connected disability at 
that time was for osteoarthritis.

VA outpatient evaluation from August 2000 reported that the 
veteran's chronic back pain was most probably mechanical in 
origin.  The entry also noted the absence of any objective 
neurologic deficits.  An August 2000 CT scan failed to show any 
evidence of disc herniations.  Annular bulges were again noted at 
several locations.  The CT scan report commented that the results 
did not correlate well with the veteran's complaints of pain.

The March 2001 VA orthopedic examiner reported that there was no 
evidence of a disc syndrome.  The March 2001 VA neurology examiner 
noted the prior finding of radiculopathy from the October 1995 EMG 
and opined that it was related to the veteran's service-connected 
lumbar spine limited motion.  A June 2001 EMG found no evidence of 
radiculopathy of the left lower extremity.

The September 2003 VA orthopedic examiner reported the veteran's 
range of motion for his lumbar spin as completely normal.  He also 
said that the was no evidence of disc herniation and no evidence 
of radiculopathy  The October 2003 VA neurology examiner reported 
the veteran's range of motion for the lumbar and dorsal spine as 
normal.  She also stated that the veteran did not have a disc 
syndrome.  

The Board has considered all of the evidence of record, to include 
evidence favorable and unfavorable to the veteran's claim as 
detailed above.  In this case the weight of the medical evidence 
against the veteran's claim is substantial.  There is no evidence 
of disc disease, as supported by x-ray, CT scan or MRI evidence.  
The only time a finding of disc disease was made was by way of 
history or by the April 2001 assessment by a nurse practitioner 
without reference to any supporting evidence.  The veteran has had 
multiple VA orthopedic and neurology examinations.  None of the 
examiners has provided a diagnosis of disc syndrome per se.  In 
fact, three of the last four examiners have specifically stated 
that there is no evidence of disc disease in response to a 
specific question to identify if there was disc disease.  The 
March 2001 VA neurology examiner also did not diagnose a disc 
syndrome even though she attributed radiculopathy to the veteran's 
limited motion of his lumbar spine.

Prior to 1996 the veteran himself denied any radiating pain into 
his legs.  The VA treatment records have been unable to explain 
the exact nature of his radiating pain.  The October 1995 EMG 
results said the evidence was of likely radiculopathy; however, 
subsequent clinical entries sometimes reported findings of 
radiculopathy and sometimes negative findings.  The June 2001 EMG 
of the left lower extremity found no evidence of radiculopathy 
despite the veteran's complaints of left leg pain.  Even if a 
finding of radiculopathy could be supported by the totality of the 
evidence, there is no evidence to relate it to a diagnosis of 
lumbosacral disc syndrome.  The veteran's complaints of leg pain, 
whatever the etiology, has not been related to disc syndrome.  The 
complaints of pain may be of consequence in the future evaluation 
of the appropriate disability evaluation for the veteran's 
service-connected osteoarthritis of the thoracolumbar spine, but 
even when the VA examiner found radiculopathy, it was related to 
the service-connected disability, not to a specific diagnosis of 
lumbosacral disc syndrome.

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence of 
such claimed disability.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992).  The objective evidence of record does not show 
the veteran to have a lumbosacral disc syndrome.  In the absence 
of a finding of this disability, there is no basis for service 
connection on a direct basis or as secondary to the veteran's 
service-connected osteoarthritis, either by causation or 
aggravation.  For the reasons set forth above, the preponderance 
of the evidence is against the claim of service connection.  

The Board has considered the doctrine of reasonable doubt, but 
finds that the record does not provide an approximate balance of 
negative and positive evidence on the merits.  The Board is unable 
to identify a reasonable basis for granting service connection for 
a lumbosacral disc syndrome.  Gilbert v. Derwinski, 1 Vet. App. 
49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2001).  The Board notes that 38 C.F.R. § 3.102 was amended 
in August 2001, effective as of November 9, 2000.  See 66 Fed. 
Reg. 45,620-32 (Aug. 29, 2001).  However, the change to 38 C.F.R. 
§ 3.102 eliminated the reference to submitting evidence to 
establish a well-grounded claim and did not amend the provision as 
it pertains to the weighing of evidence and applying reasonable 
doubt.  Accordingly, the amendment is not for application in this 
case.

In so finding, the Board has considered the applicability of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106- 
475, 114 Stat. 2096, (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), which became 
effective during the pendency of this appeal.  VA has also issued 
final regulations to implement these statutory changes.  See Duty 
to Assist, 66 Fed. Reg. 45,620-32. (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

Under the Act, VA has a duty to notify the veteran and his 
attorney of any information and evidence needed to substantiate 
and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2003).  There is no outstanding information or 
evidence needed to substantiate a claim in this case.  The veteran 
filed an original claim for an increased evaluation for his 
service-connected osteoarthritis of the thoracolumbar spine in 
1994.  The issue of service connection was developed as a result 
of arguments made by the veteran at the Court in September 1999.  
The necessary information to complete his application for benefits 
is of record.

Under 38 U.S.C.A. § 5103, the Secretary is required to provide 
certain notices when in receipt of a complete or substantially 
complete application.  The purpose of the first notice is to 
advise the claimant of any information, or any medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  The Secretary is to advise 
the claimant of the information and evidence that is to be 
provided by the claimant and that which is to be provided by the 
Secretary.  38 U.S.C.A. § 5103(a) (West 2002).  In those cases 
where notice is provided to the claimant, a second notice is to be 
provided to advise that, if such information or evidence is not 
received within one year from the date of such notification, no 
benefit may be paid or furnished by reason of the claimant's 
application.  38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 
C.F.R. § 3.159(b), details the procedures by which VA will carry 
out its duty to assist by way of providing notice.

The issue of service connection was initially remanded to the RO 
as a separate issue, based on the Court order granting the 
September 1999 joint motion.  The RO wrote to the veteran in 
February 2001 and requested that he provide information regarding 
his medical treatment.  He was also informed that he would be 
scheduled for medical examinations in the development of his 
claim.

The case was again remanded in May 2003 to provide the RO the 
opportunity to give the veteran a detailed notice under the VCAA.  
The RO provided that notice in September 2003.  The veteran 
responded to the letter in October 2003.

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot find 
any absence of notice in this case.  As reviewed above, the 
veteran has been provided notice regarding the type of evidence 
needed to substantiate his claim.  In summary, the Board finds 
that no additional notice is required under the provisions of 38 
U.S.C.A. § 5103 as enacted by the VCAA and 38 C.F.R. § 3.159(b).  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The duty to assist claimants under the VCAA is codified under 38 
U.S.C.A. § 5103A (West 2002) and established by regulation at 38 
C.F.R. § 3.159(c)-(e).  This section of the VCAA and regulation 
sets forth several duties for the Secretary in those cases where 
there is outstanding evidence to be obtained and reviewed in 
association with a claim for benefits.  However, in this case 
there is no outstanding evidence to be obtained, either by VA or 
the veteran.  The veteran identified where he was treated during 
service.  Those SMRs are of record and have been considered.  VA 
records were obtained on several occasions and associated with the 
claims file.  The veteran was afforded four VA examinations 
specific to this issue.  He presented testimony about his back 
symptoms in general at two separate hearings.

The veteran has not alleged that there is any outstanding evidence 
that would support his contentions.  The Board is not aware of any 
outstanding evidence.  Therefore, the Board finds that the VA has 
complied with the duty-to-assist requirements found at 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(c)-(e) (2003).


ORDER

Service connection for lumbosacral disc syndrome is denied.


REMAND

As noted above the veteran's case was remanded in May 2003.  In 
regard to the increased evaluation issue, the RO was to afford the 
veteran an updated VA examination and adjudicate his claim in 
light of a change in the regulations used to evaluate disabilities 
of the spine.  See 67 Fed. Reg. 54,345-54,349 (2002).  

The veteran was afforded VA examinations by the RO in 2003.  
However, both examinations failed to provide specific measurements 
of the veteran's range of motion for his lumbar and dorsal spine.  
The examiners described the range of motion as normal.  Specific 
findings, expressed as degrees of motion, as to the range of 
motion are necessary in order to properly evaluate the veteran's 
claim.  

The range of motion findings are of added significance in light of 
a change of the regulations used to evaluate disabilities of the 
spine.  See 68 Fed. Reg. 51,454-51,458 (Aug. 27, 2003).  These new 
regulations, effective as of September 26, 2003, have changed the 
diagnostic codes used to evaluate disabilities of the spine in 
addition to changing the criteria.  Accordingly, a new examination 
is required to assess the veteran's service connected disability 
in light of this change in regulations and the lack of findings on 
the prior examinations.

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and request that he identify 
the names, addresses and approximate dates of treatment for all 
health care providers, VA and private, who may possess additional 
records pertinent to his claims.  With any necessary authorization 
from the veteran, the RO should attempt to obtain and associate 
with the claims files any medical records identified by the 
veteran which have not been secured previously.  

2.  After completion of the above action, the veteran should be 
afforded a VA examination to assess his current disability status.  
The claims file, a copy of the changed rating criteria, and a copy 
of this remand should be made available to and reviewed by the 
examiner prior to the examination.  Any and all indicated 
evaluations, studies, and tests deemed necessary by the examiner 
should be accomplished and any such results must be included in 
the examination report.  In regard to the veteran's thoracolumbar 
spine disability, all clinical findings necessary to apply rating 
criteria found at 38 C.F.R. § 4.71a, (2002), and the new criteria 
used to evaluate diseases and injuries of the spine found at 68 
Fed. Reg. 51,456-57 should be made.  Range of motion studies must 
be conducted and all functional losses should be identified, such 
as pain on use, weakness, incoordination, fatigability, etc.  

3.  After undertaking any other development deemed appropriate, 
the RO should readjudicate the rating issue on appeal.  If the 
benefit sought is not granted, the veteran and his attorney should 
be furnished with a supplemental statement of the case (SSOC) and 
afforded an opportunity to respond before the record is returned 
to the Board for further review.  

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran until he 
is notified by the RO.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be handled 
in an expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C. §§ 5109B, 7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



